DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 05/10/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record failed to teach or suggest a system, a method and a non-transitory computer readable storage medium having instructions thereon for supporting SQL-based rich queries in a blockchain fabric comprising: A state of the word database, the state of the word database comprising a versioned database and relational database interface, wherein the state of the world database is accessible by the blockchain fabric; wherein the versioned database is populated by a persistence engine running against the blockchain fabric and wherein the relational database interface provides a relational database interface layer between the versioned database of the state of the world database and one or more transactions running on the blockchain fabric as recited in claims 1, 8 and 15.

Claims 3-7, 10-14 and 17-20 are depended of their parent claims, therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161                                                                                                                                                                                                        



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161